DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 20.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in previous OA in view of Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1).
Regarding Independent Claim 1, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery, the frame (8) comprising a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a) received in the frame (8); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b) configured to manage a voltage of the plurality of battery cells (8a; Paragraph [0051]), the battery management unit  comprising a circuit board (battery control board, 8b) that is space apart from the plurality of battery cells (8a) and a barrier (Annotated Fig. 15) disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) comprising a first hook (Annotated Fig. 15); disposed on a first side (Annotated Fig. 15) of the second frame  (8g) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g) opposite to the first side, the second coupling portion (Annotated Fig. 15) comprising a second hook (Annotated Fig. 15).  

    PNG
    media_image1.png
    641
    693
    media_image1.png
    Greyscale

Yamagishi does not teach each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction.
Kosugi, however, teaches a battery, wherein each of the plurality of battery cells (secondary battery cells, 10) having a longitudinal axis (Annotated Fig. 5) that extends vertically in an extension direction (Annotated Fig. 5) with respect to a ground surface (bottom wall, 24) inside the second frame (26), a circuit board (circuit board, 14) spaced apart from the plurality of battery cells (10) along the extension direction (Annotated Fig. 5), wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the barrier (28) in the extension direction (Annotated Fig. 5).


    PNG
    media_image2.png
    423
    524
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction, the circuit board being disposed above the plate in the extension direction, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 2, Yamagishi, as modified, teaches the battery (Fig. 15) wherein an upper end of the first hook (Annotated Fig. 15) is disposed lower than an upper end of the second hook (Annotated Fig. 15).  
Regarding Claim 3, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the first hook (Annotated Fig. 15) is disposed closer a bottom surface of the first frame (8f) than a bottom surface of the second frame (8g; Annotated Fig. 15).  
Regarding Claim 4, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the second hook (Annotated Fig. 15) is disposed higher a bottom surface of the first frame (8f; Annotated Fig. 15).  
Regarding Claim 5, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the first hook (Annotated Fig. 15) is separably coupled to the second frame (8g; as shown in Fig. 16).  
Regarding Claim 6, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the first coupling portion (Annotated Fig. 15) is movably coupled to an outer side of the second frame (8g; as shown in Fig. 16).  
Regarding Claim 9, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the second coupling portion (Annotated Fig. 15) and the second frame (8g) are formed as one body (Annotated Fig. 15).  
Regarding Claim 10, Yamagishi, as modified, teaches the battery (Fig. 15) wherein the second coupling portion (Annotated Fig. 15) is elastically deformed by external force (the second coupling portion is made of resin (Paragraph [0051] and deformed by a user’s finger).  

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1) and Phillips et al. (U.S. Patent Publication No. 2008/0113262 A1). 
Regarding Claim 7, Yamagishi, as modified, teaches all of the elements claim 1 as discussed above.
Yamagishi does not teach the battery wherein the first coupling portion is elastically supported by an elastic member.  
Phillips, however, teaches the battery (400) wherein the first coupling portion (155; Fig. 2) is elastically supported by an elastic member (spring positioned between latch, 150 and release button, 155; Paragraph [0052]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the first coupling portion is elastically supported by an elastic member, as taught by Phillips, to provide a coupling that allows for deformation, thus reducing the possibility of fracture due to an external force acting on the coupling portion.
Regarding Claim 8, Yamagishi, as modified, teaches all of the elements claim 7 as discussed above.
Yamagishi does not teach the battery wherein the elastic member is disposed between the first coupling portion and the second frame.  
Phillips, however, teaches the battery (400) wherein the elastic member (spring; Paragraph [0052]) is disposed between the first coupling portion (155) and the second frame (200; Paragraph [0052]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include t the elastic member is disposed between the first coupling portion and the second frame, as taught by Phillips, to provide a coupling that allows for deformation, thus reducing the possibility of fracture due to an external force acting on the coupling portion.

Claim 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (JP 2016131777 A) – translation provided in view of Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1) and Mizoguchi (U.S. Patent Publication No. 2007/0264536 A1). 
Regarding Independent Claim 11, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery, the frame (8) comprising a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a) received in the frame (8); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b) configured to manage a voltage of the plurality of battery cells (8a; Paragraph [0051]), the battery management unit  comprising a circuit board (battery control board, 8b) that is space apart from the plurality of battery cells (8a) and a barrier (Annotated Fig. 15) disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) comprising a first hook (Annotated Fig. 15); disposed on a first side (Annotated Fig. 15) of the second frame  (8g) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g) opposite to the first side, the second coupling portion (Annotated Fig. 15) comprising a second hook (Annotated Fig. 15).  
Yamagishi does not teach each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction, a protrusion portion is formed on a top surface of the first frame, and wherein the protrusion portion comprises terminal holes through which terminals pass; wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the barrier in the extension direction.
Mizoguchi, however, teaches a protrusion portion (Annotated Fig. 2) is formed on a top surface of the first frame (11A), and wherein the protrusion portion (Annotated Fig. 2) comprises terminal holes (rectangular openings, 11a-1) through which terminals (17; Paragraph [0025]) pass (regarding the intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations).

    PNG
    media_image3.png
    599
    423
    media_image3.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include a protrusion portion is formed on a top surface of the first frame, and wherein the protrusion portion comprises terminal holes through which terminals pass, as taught by Mizoguchi, to provide a coupling that allows for venting of the electrical components, thus regulating the temperature to avoid overheating.
Kosugi, further, teaches a battery, wherein each of the plurality of battery cells (secondary battery cells, 10) having a longitudinal axis (Annotated Fig. 5) that extends vertically in an extension direction (Annotated Fig. 5) with respect to a ground surface (bottom wall, 24) inside the second frame (26), a circuit board (circuit board, 14) spaced apart from the plurality of battery cells (10) along the extension direction (Annotated Fig. 5), wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the barrier (28) in the extension direction (Annotated Fig. 5).


    PNG
    media_image2.png
    423
    524
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 12, Yamagishi, as modified, teaches all of the elements claim 11 as discussed above.
Yamagishi does not teach the battery wherein the terminal holes pass through the top surface of the protrusion portion.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the terminal holes (11a-1) are formed through a top surface (Annotated Fig. 2) of the protrusion portion (Annotated Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the terminal holes are formed through a top surface of the protrusion portion, as taught by Mizoguchi, to provide a coupling that allows for venting of the electrical components, thus regulating the temperature to avoid overheating.
Regarding Claim 13, Yamagishi, as modified, teaches all of the elements claim 12 as discussed above.
Yamagishi does not teach the battery wherein the protrusion portion is positioned at a side from a center of the first frame.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the protrusion portion (Annotated Fig. 2) is positioned at a side from a center of the first frame (11A; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the protrusion portion is positioned at a side from a center of the first frame, as taught by Mizoguchi, to provide a coupling that allows for venting of the electrical components, thus regulating the temperature to avoid overheating.
Regarding Claim 14, Yamagishi, as modified, teaches all of the elements claim 13 as discussed above.
Yamagishi does not teach the battery wherein the protrusion portion is positioned closer to the second coupling portion between the first coupling portion and the second coupling portion.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the protrusion portion (Annotated Fig. 2) is positioned closer to the second coupling portion (Annotated Fig. 2)than to the first coupling portion.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the protrusion portion is positioned closer to the second coupling portion between the first coupling portion and the second coupling portion, as taught by Mizoguchi, to provide a coupling that allows for venting of the electrical components, thus regulating the temperature to avoid overheating.
Regarding Independent Claim 15, Yamagishi teaches a battery (Fig. 15) comprising: a frame (battery unit, 8) that defines an external shape (Fig. 15) of the battery, the frame (8) comprising a first frame (first battery case, 8f) and a second frame (second battery case, 8g) coupled to a lower portion of the first frame (8f); a plurality of battery cells  (batteries, 8a) received in the frame (8); a battery holder (holding body, 8d) that surrounds the plurality of battery cells (8a; Fig. 15), the battery holder (8d) including a separation wall (Annotated Fig. 15) that divides the plurality of battery cells (8a) into a plurality of rows (Annotated Fig. 15); a battery management unit (8b) configured to manage a voltage of the plurality of battery cells (8a; Paragraph [0051]), the battery management unit  comprising a circuit board (battery control board, 8b) that is space apart from the plurality of battery cells (8a) and a barrier (Annotated Fig. 15) disposed between the plurality of battery cells (8a) and the battery management unit (8b), a first coupling portion (Annotated Fig. 15) comprising a first hook (Annotated Fig. 15); disposed on a first side (Annotated Fig. 15) of the second frame  (8g) and a second coupling portion (Annotated Fig. 15) disposed at a second side (Annotated Fig. 15) of the second frame (8g) opposite to the first side, the second coupling portion (Annotated Fig. 15) comprising a second hook (Annotated Fig. 15)
Yamagishi does not teach each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, a circuit board spaced apart from the plurality of battery cells along the extension direction; the battery wherein the second frame includes contact ribs being in contact with the plurality of battery cells retained in the battery holder. 
Kosugi, further, teaches a battery, wherein each of the plurality of battery cells (secondary battery cells, 10) having a longitudinal axis (Annotated Fig. 5) that extends vertically in an extension direction (Annotated Fig. 5) with respect to a ground surface (bottom wall, 24) inside the second frame (26), a circuit board (circuit board, 14) spaced apart from the plurality of battery cells (10) along the extension direction (Annotated Fig. 5), wherein the longitudinal axis (Annotated Fig. 5) of each of the plurality of battery cells (10) crosses the circuit board (14) and the barrier (28) in the extension direction (Annotated Fig. 5).


    PNG
    media_image2.png
    423
    524
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include each of the plurality of battery cells having a longitudinal axis that extends vertically in an extension direction with respect to a ground surface inside the second frame, wherein the longitudinal axis of each of the plurality of battery cells crosses the circuit board and the plate in the extension direction, as taught by Kosugi, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Mizoguchi, further, teaches the battery (battery pack, 10) wherein the second frame (lower case, 11b) includes contact ribs (11e and 11f) being in contact with the plurality of battery cells (c1) retained in the battery holder (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the second frame includes contact ribs being in contact with the plurality of battery cells retained in the battery holder, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Regarding Claim 16, Yamagishi, as modified, teaches all of the elements claim 15 as discussed above.
Yamagishi does not teach the battery wherein the contact ribs are disposed on an inner surface of the second frame.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the contact ribs (11e and 11f) are disposed on an inner surface of the second frame (11b; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the contact ribs are disposed on an inner surface of the second frame, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Regarding Claim 17, Yamagishi, as modified, teaches all of the elements claim 16 as discussed above.
Yamagishi does not teach the battery wherein the contact ribs are rounded with a curvature corresponding to a curvature of an outer surface of the plurality of battery cells.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the contact ribs (11e and 11f) are rounded with a curvature corresponding to a curvature of an outer surface of the plurality of battery cells (c1; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the contact ribs are disposed on an inner surface of the second frame, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Regarding Claim 18, Yamagishi, as modified, teaches all of the elements claim 16 as discussed above.
Yamagishi does not teach the battery wherein the contact ribs are five, and wherein at least of two contact ribs are disposed at corners of the inner surface of the second frame.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein the contact ribs (11e and 11f) are five (Fig. 2), and wherein at least of two contact ribs (11f) are disposed at corners of the inner surface of the second frame (11b; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include the contact ribs are five, and wherein at least of two contact ribs are disposed at corners of the inner surface of the second frame, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Regarding Claim 19, Yamagishi, as modified, teaches all of the elements claim 15 as discussed above.
Yamagishi does not teach the battery wherein an edge of the first coupling portion and an edge of the second coupling portion define an overall length of the battery.  
Mizoguchi, however, teaches the battery (battery pack, 10) wherein an edge of the first coupling  portion (Annotated Fig. 2) and an edge of the second coupling portion (Annotated Fig. 2) define an overall length of the battery (10; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include an edge of the first coupling portion and an edge of the second coupling portion define an overall length of the battery, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Regarding Claim 20, Yamagishi, as modified, teaches all of the elements claim 15 as discussed above.
Yamagishi does not teach the battery wherein a seat portion in which a lower end of the first frame is seated, is formed at a top of the second frame, wherein the first hook is disposed under the seat portion, and wherein the second hook is disposed over the seat portion.  
Mizoguchi, however, teaches the battery wherein the second frame (11b) comprises a seat portion (Annotated Fig. 2)disposed at a top surface of the second frame and configured to support a lower end of the first frame (Annotated Fig. 2) is seated, is formed at a top of the second frame (Annotated Fig. 2), wherein the first hook is disposed below the seat portion (Annotated Fig. 2), and wherein the second hook is disposed above the seat portion (Annotated Fig. 2).  

    PNG
    media_image4.png
    611
    436
    media_image4.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Yamagishi to further include an edge of the first coupling portion and an edge of the second coupling portion define an overall length of the battery, as taught by Mizoguchi, to provide battery case that allows the batteries to be stored in a stable position in the battery case and avoiding damage to the battery cells.
Response to Arguments
Applicant’s arguments, filed May 18, 2022 with respect to rejected claims 1 – 20 under 35 U.S.C 102 and 103 have been fully considered and are persuasive; therefore, the rejection has been withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Kosugi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723